Exhibit 10.4

ENVIRONMENTAL CERTIFICATION

AND INDEMNITY AGREEMENT

This Environmental Certification and Indemnity Agreement (“Agreement”) is
executed as of August 3, 2009 (“Agreement Date”), by Quest Software, Inc., a
Delaware corporation (“Obligor”), in favor of Mutual of Omaha Bank, a federally
chartered thrift (“Lender”). This Agreement is made and given by the Obligor as
a condition to, and to induce Lender to make a loan (“Loan”) described in the
concurrently dated Loan and Security Agreement and evidenced by a concurrently
dated Secured Promissory Note executed by Obligor, as maker, and payable to the
order of Lender in the original principal face amount of $34,000,000.00. The
Loan is secured by a Deed of Trust, Security Agreement, Assignment of Rents and
Leases, and Fixture Filing (“Deed of Trust”) dated concurrently with this
Agreement, encumbering the real and personal property as described in the Deed
of Trust (collectively, the “Property”), including the land described in the
attached Exhibit “A”. The term “Loan Documents,” as used in this Agreement, will
have the same meaning as established in the Loan and Security Agreement dated
concurrently with this Agreement between Obligor and Lender (“Loan Agreement”).

1. Definitions. As used in this Agreement:

(a) “Environmental Assessment” means a report (including all drafts) of an
environmental assessment of the Property of the scope (including but not limited
to the taking of soil borings and air and groundwater samples and other above
and below ground testing) as Lender may request, by a consulting firm acceptable
to Lender and made in accordance with Lender’s established guidelines.

(b) “Environmental Claim” means any investigative, enforcement, cleanup,
removal, containment, remedial, or other private or governmental or regulatory
action at any time threatened, instituted, or completed pursuant to any
applicable Environmental Requirement against Obligor or against or with respect
to the Property or any condition, use, or activity on the Property, including
any action against Lender, and any claim at any time threatened or made by any
person against Obligor or against or with respect to the Property or any
condition, use, or activity on the Property, including any claim against Lender,
relating to damage, contribution, cost recovery, compensation, loss, or injury
resulting from or in any way arising in connection with any Hazardous Material
or any Environmental Requirement, except to the extent the action is based upon
the breach of an express contractual warranty made by Lender in connection with
the conveyance of the Property.

(c) “Environmental Damages” means all claims, demands, liabilities (including
strict liability), losses, damages (including consequential damages),
liabilities, causes of action, suits, proceedings, judgments, penalties, fines,
costs and expenses (including fees, costs and expenses of attorneys,
consultants, contractors, experts and laboratories), of any and every kind or
character, contingent or otherwise, matured or unmatured, known or unknown,
foreseeable or unforeseeable, made, incurred, suffered, brought, or imposed at
any time and from time to time, arising directly or indirectly in whole or in
part from: (i) the presence of any Hazardous Material on the Property, or any



--------------------------------------------------------------------------------

escape, seepage, leakage, spillage, emission, release, discharge, or disposal of
any Hazardous Material on or from the Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
the Property; (ii) any act, omission, event, or circumstance existing or
occurring in connection with the handling, treatment, containment, removal,
storage, decontamination, clean-up, transport, or disposal of any Hazardous
Material that is at any time present on the Property; (iii) the breach of any
representation, warranty, covenant, or agreement contained in this Agreement;
(iv) any violation of any Environmental Requirement, regardless of whether any
act, omission, event, or circumstance giving rise to the violation constituted a
violation at the time of the occurrence or inception of the act, omission,
event, or circumstance; (v) any Environmental Claim, or the filing or imposition
of any environmental lien against the Property, because of, resulting from, in
connection with, or arising out of any of the preceding matters, regardless of
whether caused by an Obligor or a tenant or subtenant or licensee, or a prior
owner of the Property or its tenant or subtenant or licensee, or any third
party. By way of example, but not limitation, Environmental Damages include:
(I) injury or damage to any person, property, or natural resource occurring on
or off of the Property, including but not limited to the cost of demolition and
rebuilding of any improvements on real property; (II) the investigation or
remediation of any the Hazardous Material or violation of Environmental
Requirement, including but not limited to the preparation of any feasibility
studies or reports and the performance of any cleanup, remediation, removal,
response, abatement, containment, closure, restoration, monitoring, or similar
work required by any Environmental Requirement or necessary to have full use and
benefit of the Property as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu of
foreclosure); (III) all liability to pay or indemnify any person or governmental
authority for costs expended in connection with any of the foregoing; (IV) the
investigation and defense of any claim, whether or not the claim is ultimately
defeated; and (V) the settlement of any claim or judgment.

(d) “Environmental Law” means any federal, state, or local law, statute,
ordinance, code, rule, regulation, license, authorization, decision, order,
injunction, decree, or rule of common law, and any judicial interpretation of
any of the foregoing, that pertains to health, safety, any Hazardous Material,
or the environment (including but not limited to ground or air or water or noise
pollution or contamination, and underground or above ground tanks) and will
include without limitation, the Solid Waste Disposal Act, 42 U.S.C. § 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. § 9601 et seq. (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”); the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Porter-Cologne Water Quality
Control Act (California Water Code Section 13020 et seq.); the Safe Drinking
Water and Toxic Enforcement Act of 1986 (California Health & Safety Code
Section 25249.5 et seq.); the Hazardous Substance Account Act (California
Health & Safety Code Section 25300 et seq.); the Hazardous Waste Control Act
(California Health & Safety Code Section 25100 et seq.); The California
Environmental Quality Act (California Public Resources Code

 

2



--------------------------------------------------------------------------------

Section 2100 et seq.); and any other local, state, or federal environmental
statutes, and all rules, regulations, orders, and decrees now or in the future
promulgated under any of the foregoing, as any of the foregoing now exist or may
be changed or amended or come into effect in the future.

(e) “Environmental Report” means that certain Phase I Environmental Site
Assessment prepared by Phase One, Inc., dated March 23, 2004, referenced as
Project No. 5728.

(f) “Environmental Requirement” means any Environmental Law, agreement, or
restriction, including but not limited to any condition or requirement imposed
by any insurance or surety company, as may now exist or may be changed or
amended or come into effect in the future, pertaining to health, safety, any
Hazardous Material, or the environment, including but not limited to ground or
air or water or noise pollution or contamination, and underground or aboveground
tanks.

(g) “Hazardous Material” means any substance, whether solid, liquid or gaseous,
that is listed, defined, or regulated as a “hazardous substance”, “hazardous
waste” or “solid waste”, or otherwise classified as hazardous or toxic, in or
pursuant to any Environmental Requirement or that contains asbestos, radon, any
polychlorinated biphenyl, urea formaldehyde foam insulation, explosive or
radioactive material, or motor fuel or other petroleum hydrocarbons or that
causes or poses a threat to cause a contamination or nuisance on the Property or
any adjacent property or a hazard to the environment or to the health or safety
of persons on the Property.

(h) “On” or “on”, when used with respect to the Property or any property
adjacent to the Property, means “on, in, under, above, or about.”

2. Representations and Warranties. Obligor, after due inquiry and investigation
accordance with good commercial or customary practices to determine whether
contamination is present on the Property or elsewhere in connection with any
activity on the Property, represents and warrants to, and covenants with,
Lender, without regard to whether Lender has or in the future obtains any
knowledge or report of the environmental condition of the Property, as follows:

(a) At all times that Obligor owned the Property, and, to the best of Obligor’s
knowledge with respect to all other times and except as disclosed in the
Environmental Report, neither the Property nor any adjacent property has ever
been used for industrial or manufacturing purposes, for landfill, dumping, or
other waste disposal activities or operations or for the generation, storage,
use, sale, treatment, processing, recycling, or disposal of any Hazardous
Material, for underground or aboveground storage tanks, or for any other use
that could give rise to the release of any Hazardous Material on the Property;

(b) Except as disclosed in the Environmental Report, there is no Hazardous
Material, underground or above ground storage tank (or similar vessel), sump, or
well currently on the Property;

 

3



--------------------------------------------------------------------------------

(c) There is no Environmental Claim or any completed, pending, proposed, or
threatened investigation or inquiry concerning the presence or release of any
Hazardous Material on the Property or any adjacent property concerning whether
any condition, use, or activity on the Property or any adjacent property is in
violation of any Environmental Law;

(d) The present conditions, uses, and activities on the Property do not violate
any Environmental Law and the use of the Property that Obligor (and each
licensee, tenant and subtenant, if any) make and intend to make of the Property
complies and will comply with all applicable Environmental Laws;

(e) Except as disclosed in the Environmental Report, the Property has never
appeared on the National Priorities List, any federal or state “superfund” or
“superlien” list, or any other list or database of properties maintained by any
local, state, or federal agency or department showing properties that are known
to contain or that are suspected of containing a Hazardous Material;

(f) Obligor has never applied for and been denied environmental impairment
liability insurance coverage relating to the Property; and

(g) No Obligor, licensees, tenant, or subtenant, has obtained or is required to
obtain any permit or authorization to construct, occupy, operate, use or conduct
any activity on any of the Property by reason of any Environmental Law.

3. Violations. Obligor will not cause, commit, permit or allow to continue:
(i) any violation of any Environmental Law by or with respect to the Property or
any use of or condition or activity on the Property; or (ii) the attachment of
any environmental lien to the Property. Obligor will not place, install, dispose
of, or release, or cause, permit, or allow the placing, installation, disposal,
spilling, leaking, dumping, or release of any Hazardous Material or storage tank
(or similar vessel) on the Property and will keep the Property free of Hazardous
Material.

4. Permitted Activities. Obligor may store minimal quantities of substances on
the Property that technically could be considered Hazardous Material, but only
to the extent that the substances are of a type and are held only in a quantity
normally used in connection with the construction, occupancy, or operation of
comparable buildings (such as cleaning fluids, and supplies normally used in the
day to day operation of business offices), the substances are being held, stored
and used in complete and strict compliance with all applicable Environmental
Laws. Notwithstanding the preceding sentence, the indemnity provisions of this
Agreement will always apply to the substances, and it will be and continue to be
the responsibility of Obligor to take all remedial actions required under and in
accordance with Section 7 of this Agreement if any unlawful release of any such
substance.

5. Notice to Lender. Obligor will promptly deliver to Lender a copy of each
report pertaining to the Property or to Obligor prepared by or on behalf of
Obligor pursuant to any Environmental Requirement. Obligor will immediately
advise Lender in writing of any Environmental Claim or of the discovery of any
Hazardous Material on the Property, as soon as Obligor first obtains knowledge
of the Environmental Claim, including a full description of the

 

4



--------------------------------------------------------------------------------

nature and extent of the Environmental Claim and/or Hazardous Material and all
relevant circumstances.

6. Site Assessments and Information. If Lender ever has a reasonable good faith
belief that any Hazardous Material affects the Property, or if any Environmental
Claim is made or threatened, or if an Event of Default (as that term is used and
defined in the Loan Agreement) will have occurred under any of the Loan
Documents, Obligor will, at their expense, provide to Lender from time to time,
in each case within 30 days after Lender’s request, an Environmental Assessment
made after the date of Lender’s request. Obligor will cooperate with each
consulting firm making any Environmental Assessment and will supply to the
consulting firm, from time to time and promptly on request, all information
available to Obligor to facilitate the completion of the Environmental
Assessment. If Obligor fails to furnish Lender within 10 days after Lender’s
request with a copy of an agreement with an acceptable environmental consulting
firm to provide the Environmental Assessment, or if Obligor fails to furnish to
Lender the Environmental Assessment within 30 days after Lender’s request,
Lender may cause any Environmental Assessment to be made at Obligor’s expense
and risk. Lender and its designees are granted access to the Property at any
time or times, upon reasonable notice (which may be written or oral), and a
license that is coupled with an interest and irrevocable, to make or cause to be
made the Environmental Assessments. Lender may disclose any information Lender
ever has about the environmental condition or compliance of the Property to any
participant and, upon an Event of Default, to any interested parties, but will
be under no duty to disclose any of the information except as may be required by
law. Lender will be under no duty to make any Environmental Assessment of the
Property, and no Environmental Assessment prepared by or for the Lender will be
interpreted as or will give rise to a representation that any Hazardous Material
is or is not present on the Property, or that there has been or will be
compliance with any Environmental Law, nor will Obligor or any other person be
entitled to rely on any Environmental Assessment made by Lender or at Lender’s
request. Lender owes no duty of care to protect Obligor or any other person
against, or to inform them of, any Hazardous Material or other adverse condition
affecting the Property. Any indemnified party will give Obligor reasonable
notice before entering the Property.

 

  7. Remedial Actions.

(a) If any Hazardous Material is discovered on the Property at any time and
regardless of the cause: (i) Obligor will promptly at Obligor’s sole risk and
expense remove, treat, and dispose of the Hazardous Material in compliance with
all applicable Environmental Requirements and solely under Obligor’s (or any of
their) name (or if removal is prohibited by any Environmental Requirement, take
whatever action is required by any Environmental Requirement), in addition to
taking the other action as is necessary to have the full use and benefit of the
Property as contemplated by the Loan Documents, and provide Lender with
satisfactory evidence of the foregoing; and (ii) if requested by Lender, provide
to Lender within 30 days of Lender’s request a bond, letter of credit, or other
financial assurance evidencing to Lender’s satisfaction that all necessary funds
are readily available to pay the costs and expenses of the actions required by
subparagraph (i) above and to discharge any assessments or liens established
against the Property as a result of the presence of the Hazardous Material on
the Property. Within 30 days after completion of the remedial actions, Obligor
will obtain and deliver

 

5



--------------------------------------------------------------------------------

to Lender an Environmental Assessment of the Property made after the completion
of the remedial actions and confirming to Lender’s satisfaction that all
required remedial action has been taken and successfully completed and that
there is no evidence or suspicion of any contamination or risk of contamination
on the Property or any adjacent property, or of violation of any Environmental
Requirement, with respect to any Hazardous Material.

(b) Lender may, but will never be obligated to, remove or cause the removal of
any Hazardous Material from the Property (or if removal is prohibited by any
Environmental Requirement, take or cause the taking of the other action as is
required by any Environmental Requirement) if Obligor fails to promptly commence
the remedial actions following discovery and thereafter diligently prosecute the
remedial actions to the satisfaction of Lender (without limitation of Lender’s
rights to declare a default under any of the Loan Documents and to exercise all
rights and remedies available by reason of the default); Lender and its
designees are granted access to the Property at any time or times, upon
reasonable notice (which may be written or oral), and a license that is coupled
with an interest and irrevocable, to remove or cause the removal or to take or
cause the taking of any the other action.

8. Indemnity. On demand, Obligor agrees to protect, indemnify, defend, and hold
harmless Lender, all trustees under the Deed of Trust (“Trustee”), any persons
or entities owned or controlled by, owning or controlling, or under common
control or affiliated with Lender and/or Trustee, any participants in the Loan,
the directors, officers, partners, employees, and agents of any of the foregoing
and the heirs, personal representatives, successors, and assigns of each of the
foregoing persons or entities (each, an “Indemnified Party”) for, from, and
against, and, if and to the extent paid, reimburse them on demand for, any and
all Environmental Damages. Without limitation, the foregoing indemnity will
apply to each Indemnified Party with respect to Environmental Damages that in
whole or in part are caused by or arise out of the negligence of the (and/or any
other) Indemnified Party. Upon demand by Lender, Obligor will diligently defend
any Environmental Claim that affects the Property or is made or commenced
against Lender, whether alone or together with Obligor or any other person, all
at Obligor’s own cost and expense and by counsel to be approved by Lender in the
exercise of its reasonable judgment. In the alternative, at any time Lender may
elect to conduct its own defense through counsel selected by Lender and at the
cost and expense of Obligor.

9. Consideration; Survival; Cumulative Rights. Obligor acknowledges that Lender
has relied and will rely on the representations, warranties, covenants, and
agreements in this Agreement in closing and funding the Loan and that the
execution and delivery of this Agreement is an essential condition but for which
Lender would not close or fund the Loan. The representations, warranties,
covenants, and agreements in this Agreement will be binding upon Obligor and its
successors, assigns, and legal representatives and will inure to the benefit of
Lender and its successors, assigns, legal representatives, and participants in
the Loan and will not terminate upon the release, foreclosure, or other
termination of the Deed of Trust, but will survive the payment in full of the
indebtedness secured by the Deed of Trust, foreclosure of the Deed of Trust,
conveyance in lieu of foreclosure, the release and reconveyance or termination
of the Deed of Trust and any and all of the other Loan Documents, any
investigation by or on behalf of Lender, any bankruptcy or other debtor relief
proceeding, and any other event whatsoever. Any amount to be paid under this
Agreement by Obligor will be a demand

 

6



--------------------------------------------------------------------------------

obligation owing by Obligor (which Obligor promises to pay). Lender’s rights
under this Agreement will be in addition to all rights of Lender under the Loan
Documents or at law or in equity, and payments by Obligor under this Agreement
will not reduce Obligor’s obligations and liabilities under any of the Loan
Documents. The liability of Obligor or any other person under this Agreement
will not be limited or impaired in any way by any provision in the Loan
Documents or applicable law limiting Obligor’s or the other person’s liability
or Lender’s recourse or rights to a deficiency judgment, or by any change,
extension, release, inaccuracy, breach, or failure to perform by any party under
the Loan Documents, Obligor’s (and, if applicable, the other person’s) liability
under this Agreement being direct and primary and not as a guarantor or surety.
Obligor assigns and irrevocably transfers to Lender any and all rights of
subrogation, contribution, indemnification, reimbursement, or similar rights it
may have against any other person for Environmental Damages. Nothing in this
Agreement or in any other Loan Document will limit or impair any rights or
remedies of Lender, Trustee, and/or any other Indemnified Party against Obligor
or any other person under any Environmental Requirement or otherwise at law or
in equity, including without limitation any rights of contribution or
indemnification.

10. No Waiver. No delay or omission by Lender to exercise any right under this
Agreement will impair any right nor will it be construed to be a waiver of any
rights. No waiver of any single breach or default under this Agreement will be
deemed a waiver of any other breach or default. Any waiver, consent, or approval
under this Agreement must be in writing to be effective.

11. Notices. All notices, requests, consents, demands, and other communications
required or which any party desires to give under this Agreement or any other
Loan Document will be in writing and, unless otherwise provided in the other
Loan Document, will be deemed sufficiently given or furnished if delivered in
the manner and at the place established in the Loan Agreement (unless changed by
similar notice in writing given by the particular party whose address is to be
changed). Any notice so given will be effective when specified in the Loan
Agreement. Notwithstanding the foregoing, no notice of change of address will be
effective except upon actual receipt. This Section will not be construed in any
way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any person in any
situation or for any reason.

12. Invalid Provisions. A determination that any provision of this Agreement is
unenforceable or invalid will not affect the enforceability or validity of any
other provision and a determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable will
not affect the enforceability or validity of the provision as it may apply to
other persons or circumstances.

13. Construction. Whenever in this Agreement the singular number is used, the
same will include plural where appropriate, and vice versa; and words of any
gender in this Agreement will include each other gender where appropriate. The
headings in this Agreement are for convenience only and will be disregarded in
the interpretation of this Agreement. Reference to “person” or “entity” means
firms, associations, partnerships, joint ventures, trusts, limited liability
companies, corporations, and other legal entities, including public or
governmental bodies, agencies or instrumentalities, as well as natural persons.

 

7



--------------------------------------------------------------------------------

14. Applicable Law; Forum. This Agreement is governed by the laws of the State
described in the Loan Agreement and applicable United States federal law. These
laws will govern the rights and duties of the parties to this Agreement and the
validity, enforcement and interpretation of this Agreement. Obligor irrevocably
and unconditionally submits to the jurisdiction of any state court described in
the Loan Agreement or any United States federal court, sitting in the state,
over any suit, action, or proceeding arising out of or relating to this
Agreement. Obligor irrevocably waives, to the fullest extent permitted by law,
any objection that Obligor may now or in the future have to the laying of venue
in any the court and any claim that any the court is an inconvenient forum.
Obligor agrees and consents that, all methods of service or process provided for
under applicable law are available to Lender in connection with any suit,
action, or proceeding in any state or federal court. Nothing in this Agreement
will affect the right of Lender to serve process in any manner permitted by law
or limit the right of Lender to bring proceedings against Obligor in any other
court or jurisdiction.

15. Modification. This Agreement may be amended only by an instrument in writing
intended for that purpose executed jointly by an authorized representative of
Obligor and Lender.

16. Entire Agreement. This Agreement is the final agreement between Obligor and
Lender and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no oral agreements between
Obligor and Lender.

17. Counterparts. This Agreement and any amendments may be executed in any
number of original or telecopy counterparts, each of which will be effective on
delivery and all of which together will constitute one binding agreement of the
parties. Any signature page of the Agreement may be detached from any executed
counterpart of the Agreement without impairing the legal effect of any
signatures and may be attached to another counterpart of the Agreement that is
identical in form to the document signed (but that has attached to it one or
more additional signature pages).

[The remainder of this page is intentionally left blank.

Signatures follow on the next page.]

 

8



--------------------------------------------------------------------------------

Executed as of the Agreement Date.

 

“Obligor” Quest Software, Inc., a Delaware corporation By:  

/s/ Scott Davidson

Name:  

Scott Davidson

Title:  

CFO

By:  

/s/ David Cramer

Name:  

David Cramer

Title:  

VP, General Counsel



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ALISO VIEJO, COUNTY
OF ORANGE, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

THOSE PORTIONS OF TRACT MAP NO(S). 14323 RECORDED IN BOOK 714, PAGES 49 AND 50;
14324 RECORDED IN BOOK 715, PAGES 9 AND 10; 14972 RECORDED IN BOOK 715, PAGES 11
AND 12; AND THAT PORTION OF TRACT MAP NO. 14310 RECORDED IN BOOK 670, PAGES 45
AND 46, ALL OF MISCELLANEOUS MAPS, THAT HAS BEEN ABANDONED AS INSTRUMENT NO.
1997-0652771, ALL IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

PARCEL A:

PARCELS 4 AND 5 IN THE CITY OF ALISO VIEJO, COUNTY OF ORANGE, STATE OF
CALIFORNIA, AS SHOWN ON EXHIBIT “B” ATTACHED TO LOT LINE ADJUSTMENT NO.
LL-97-054, RECORDED DECEMBER 19, 1997 AS INSTRUMENT NO. 19970652822 OF OFFICIAL
RECORDS.

EXCEPT THEREFROM ALL PREVIOUSLY UNRESERVED MINERALS, OIL, GAS, PETROLEUM, OTHER
HYDROCARBON SUBSTANCES AND ALL UNDERGROUND WATER, IN OR UNDER OR WHICH MAY BE
PRODUCED FROM THE PROPERTY WHICH UNDERLIES A PLANE PARALLEL TO AND 500 FEET
BELOW THE PRESENT SURFACE OF THE PROPERTY FOR THE PURPOSE OF PROSPECTING FOR,
THE EXPLORATION, DEVELOPMENT, PRODUCTION, EXTRACTION AND TAKING OF SAID
MINERALS, OIL, GAS, PETROLEUM, OTHER HYDROCARBON SUBSTANCES AND WATER FROM THE
PROPERTY BY MEANS OF MINES, WELLS, DERRICKS OR OTHER EQUIPMENT FROM SURFACE
LOCATIONS ON ADJOINING OR NEIGHBORING LAND OR LYING OUTSIDE OF THE PROPERTY, IT
BEING UNDERSTOOD THAT THE OWNER OF SUCH MINERALS, OIL, GAS, PETROLEUM, OTHER
HYDROCARBON SUBSTANCES AND WATER, AS SET FORTH ABOVE, SHALL HAVE NO RIGHT TO
ENTER UPON THE PROPERTY OR ANY PORTION THEREOF ABOVE SAID PLANE PARALLEL TO AND
500 FEET BELOW THE PRESENT SURFACE OF THE PROPERTY FOR ANY PURPOSE WHATSOEVER,
AS RESERVED BY SHEA HOMES LIMITED PARTNERSHIP IN THE DEEDS RECORDED DECEMBER 19,
1997 AS INSTRUMENT NO. 19970653373, BOTH OF OFFICIAL RECORDS.



--------------------------------------------------------------------------------

PARCEL B:

NON-EXCLUSIVE EASEMENTS FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS,
PARKING, UTILITIES AND OTHER MATTERS ON, OVER, UNDER OR ACROSS PORTIONS OF
PARCELS 1, 2, 3, 4 AND 5 AS SHOWN ON EXHIBIT “B” ATTACHED TO LOT LINE ADJUSTMENT
NO. LL 97-054, RECORDED ON DECEMBER 19, 1997 AS INSTRUMENT NO. 19970652822 OF
OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA, AS SAID EASEMENTS ARE SET FORTH
AND DEFINED IN ARTICLE 2 IN THAT CERTAIN DECLARATION OF RECIPROCAL EASEMENTS AND
COVENANTS EXECUTED BY FLUOR ENTERPRISES, INC., A CALIFORNIA CORPORATION,
RECORDED MARCH 31, 2004 AS INSTRUMENT NO. 2004000265241 OF OFFICIAL RECORDS OF
ORANGE COUNTY, CALIFORNIA.

Assessor’s Parcel No: 623-481-52 and 53